Citation Nr: 0618977	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 through 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.  The appeal was certified to the Board by the 
Roanoke, Virginia RO.

A personal hearing was held at the Board September 2005.  A 
transcript is in the claims file.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

Tinnitus was not shown to be present in service; and any 
current tinnitus is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The notice provided in April 2004 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  Such a failure, however, is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 

Analysis

The veteran contends that tinnitus is related to his military 
service.  Specifically, the claimant relates that his 
tinnitus was caused by working around aircraft.  The 
appellant has testified that ringing in his ears began 
sometime between 1951 to 1955.  The veteran requests that he 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The Board's analysis will focus on whether the appellant's 
tinnitus is related to his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  

The only available service medical record is the veteran's 
August 1955 separation examination report.  That study did 
not diagnose tinnitus.  Despite efforts by the RO, the 
remaining service medical records from the veteran's period 
of active service are not available.  

In an April 1995 letter Dennis C. Fitzgerald, M.D., noted 
that the veteran was seen complaining of a four to six week 
history of right sided tinnitus.  This history, as well as a 
history of no military noise exposure was recorded in April 
1995 outpatient clinic notes prepared by Dr. Fitzgerald.  In 
the letter the veteran was recorded to have reported that at 
first tinnitus was intermittent but now was constant.  It was 
not disabling but was a nuisance.  The veteran denied a 
history of hearing loss, ear infection, head trauma, or 
ototoxic medications.  Dr. Fitzgerald noted that the 
examination was normal except for a positive Tandem Romberg 
test and right positive classical Dix Hallpike maneuver.  He 
was treated with canalith repositioning procedures (CRP) used 
for treating benign paroxysmal positional vertigo.  An MRI 
was determined to be normal.  

Dr. Fitzgerald's treatment notes reveals a March 2003 
notation stating that the right ear tinnitus was alleviated 
by CRP 8 years ago but that mild tinnitus had now recurred.   

At an October 2004 VA examination, an audiologist reviewed 
the claims file.  She opined that as no tinnitus was noted at 
separation from service, and only a 4-6 week history was 
noted in 1995, tinnitus was less likely than not related to 
noise exposure in service.

Subsequently in a September 2005 letter, I. David Shocket, 
M.D., the veteran's gastroenterologist, reported that he had 
reviewed the appellant's military records, and noted that:

It is my opinion as a board-certified 
internist, it as least likely as not the 
time spent on an airfield and in the air 
could possibly have precipitated his 
longstanding tinnitus.  (The veteran) 
spent 12 months in Korea in 1953. 

On review of the evidence addressing the origins of the 
veteran's tinnitus, the Board finds that it must assign 
greater evidentiary weight to the opinion provided by the 
October 2004 VA examiner than that provided by Dr. Shocket.  

In this respect, the October 2004 VA audiologist's opinion 
was provided after a review of the entire claims file to 
include the separation examination and Dr. Fitzgerald's 
treatment records.  In contrast, Dr. Shocket's opinion is of 
less probative value because it was based entirely on 
"military records" provided by the veteran.  As noted 
above, the only available service medical record is the 
appellant's August 1955 separation examination which did not 
reveal any complaints, findings or a diagnosis pertaining to 
tinnitus.

Further, Dr. Shocket hedged his opinion by stating that his 
time in service "could possibly have precipitated his 
tinnitus."  Notably, a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  

The Board also finds the October 2004 VA examiner's opinion 
more probative because it takes into account Dr. Fitzgerald's 
treatment records which were prepared when the appellant was 
seeking medical care, and not monetary benefits.  Hence, the 
history recorded by Dr. Fitzgerald on two occasions in April 
1995 is judged to be highly credible.  

Finally, neither Dr. Fitzgerald, who is an ear disorders 
specialist, nor the VA examiner, an audiologist, suggested 
the tinnitus was service related.  The only medical opinion 
suggesting service connection is from Dr. Shocket, who is a 
gastroenterologist.  The expertise of the VA examiner and Dr. 
Fitzgerald outweighs any expertise held by Dr. Shocket.

Accordingly, after considering all of the evidence of record, 
the Board concludes that the weight of the evidence is 
against the claim.  In fact, the medical evidence of record 
shows that the tinnitus began in 1995; not because of a 
service-incurred injury or disease process.  Evans.  

Moreover, given the forty year time period between the 
veteran's September 1955 separation from military service and 
his first being diagnosed with tinnitus in April 1995, the 
Board finds no continuity of symptomatology.  38 C.F.R. § 
3.303; Maxson v. West, 12 Vet. App. 455 (1995) (service 
incurrence may be rebutted by the absence of evidence of 
medical treatment for the claimed condition for many years 
after service.)

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the appellant's tinnitus is 
related to his military service.   

In reaching the above conclusion, the Board has not 
overlooked the claimant's written statements to VA or the 
appellant's personal hearing testimony.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  Lay statements as to the origins of a current 
disability, however, are not probative because lay persons 
are not competent to offer medical opinions. Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


